Maeshall, J.
The appeal purports to be from a judgment. The only error assigned is that the findings are contrary to the evidence. The return on the appeal contains what purports, to be a proposed bill of exceptions, a bunch •of papers prepared for a completed bill of exceptions ready for the trial judge’s certificate, findings of fact and conclusions of law, the notice of appeal, bond on appeal, and a certificate of the clerk of the trial court that such papers are •all the papers on filé in the action, and that they are transmitted pursuant to the notice of appeal.
Sec. 3050, Stats. 1898, provides that on appeal from a judgment the clerk of the trial court shall transmit to the supreme court the judgment roll. The pleadings and a copy ■of the judgment are necessary parts of the judgment roll. Sec. 2898. Nothing approaching the requirements of a judgment roll has been transmitted to this court on this appeal, and it clearly appears by the clerk’s certificate that there has never been one made up and filed in the trial court. Without a proper return in compliance with sec. 3050, this *421court cannot entertain an appeal. Sayles v. Gudath, 9 Wis. 159; Wheeler v. Scott, 3 Wis. 362; Blodget v. Hatfield, 5 Wis. 77; Kellogg v. Smith, 10 Wis. 135; Shewey v. Manning, 14 Wis. 448; Hoffman & B. Mfg. Co. v. Burdick, 95 Wis. 342. It follows that this appeal must be dismissed.
By the Court.— So ordered.